  Case 19-10464-jal              Doc 5      Filed 05/09/19         Entered 05/09/19 16:35:34               Page 1 of 6
Fill in this information to identify your case:

Debtor 1         Brandon Hyatt Moxley

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Western District of Kentucky

Case number

Official Form 113                                                                      Check if this is an amended plan,
                                                                                  and list below the sections of the plan
                                                                                  that have been changed
                                                                                  ________________________________



Chapter 13 Plan                                                                                                       12/17


Part 1:           Notices

                 This form sets out options that may be appropriate in some cases, but the presence of an option on the
To
                 form does not indicate that the option is appropriate in your circumstances or that it is permissible in
Debtor(s):
                 your judicial district. Plans that do not comply with local rules and judicial rulings may not be
                 confirmable.

                 In the following notice to creditors, you must check each box that applies.

To                Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
Creditor(s):      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
                  must file an objection to confirmation at least 7 days before the date set for the hearing on
                  confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm
                  this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
                  addition, you may need to file a timely proof of claim in order to be paid under any plan.

                  The following matters may be of particular importance. Debtors must check one box on each line to
                  state whether or not the plan includes each of the following items. If an item is checked as “Not
                  Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.



            A limit on the amount of a secured claim, set out in Section 3.2,
 1.1                                                                                                            Not
            which may result in partial payment or no payment to the secured
            creditor.                                                                    Included          included




 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                                    Not
            security interest, set out in Section 3.4.                                   Included          included




                                                                                                                Not
 1.3        Nonstandard provisions, set out in Part 8.
                                                                                          Included         included




Official Form 113                                     Chapter 13 Plan                                 Page 1
 Case 19-10464-jal              Doc 5     Filed 05/09/19          Entered 05/09/19 16:35:34             Page 2 of 6
Debtor Brandon Moxley                                                      Case Number



Part 2:     Plan Payments and Length of Plan

2.1     Debtor(s) will make payments to the trustee as follows:
        $175.00 per Month for 60 months
        [and $___ per ___ for ___ months.] Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
        necessary to make the payments to creditors specified in this plan.
2.2     Regular payments to the trustee will be made from future income in the following manner:
        Check all that apply.
            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment): _________________ .
2.3     Income tax refunds.
        Check one
            Debtor(s) will retain any income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14
        days of filing the return and will turn over to the trustee all income tax refunds received during the plan term.

            Debtor(s) will treat income tax refunds as follows:
        _______________________
2.4     Additional payments.
        Check one:
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

           Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated
        amount, and date of each payment.
        ______________________
2.5    The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $10,500.00.



Part 3:      Treatment of Secured Claims
3.1     Maintenance of payments and cure of default, if any.
        Check One.
      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


3.2 Request for valuation of security, payment of fully secured claims, and modification ofunder
secured claims. Check one.


      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3    Secured claims excluded from 11 U.S.C. § 506.
        Check One.


      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
 Case 19-10464-jal              Doc 5        Filed 05/09/19       Entered 05/09/19 16:35:34             Page 3 of 6

3.4     Lien avoidance .
         Check One.


       None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5      Surrender of Collateral.
         Check One.


       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.



Part 4:       Treatment of Fees and Priority Claims
4.1     General
         Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated
         in § 4.5, will be paid in full without postpetition interest.
4.2      Trustee’s fees
         Trustee’s fees are governed by statute and may change during the course of the case but are estimated to
         be 4.50% of plan payments; and during the plan term, they are estimated to total$452.14.
4.3     Attorney's Fees
         The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.
4.4      Priority claims other than attorney's fees and those treated in§ 4.5.
         Check one.
       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       The debtor(s) estimate the total amount of other priority claims to be $0.00.


4.5     Domestic support obligations assigned or owed to a governmental unit and paid less thanfull amount.
         Check one.
             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
         [o] The allowed priority claims listed below are based on a domestic support obligation that has been
         assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim under 11
         U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60 months; see11
         U.S.C. § 1322(a)(4).​

Name of Creditor                         Estimated amount of Claim to be paid

                                         $




Part 5:       Treatment of Nonpriority Unsecured Claims
 5.1     Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one
         option is checked, the option providing the largest payment will be effective. Check all that apply.
             The sum of $4,064.49.

             51.19% of the total amount of these claims, an estimated payment of $4,064.49.

             The funds remaining after disbursements have been made to all other creditors provided for in this plan.
         If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
 Case 19-10464-jal                Doc 5   Filed 05/09/19          Entered 05/09/19 16:35:34           Page 4 of 6
         approximately $0.00. Regardless of the options checked above, payments on allowed nonpriority unsecured
         claims will be made in at least this amount.
5 .2     Maintenance of payments and cure of any default on nonpriority unsecured claims.Check one.


       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5 .3     Separately classified nonpriority unsecured claims. Check one.

       None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

       Nonpriority unsecured claims listed below are separately classified and treated as follows:



Part 6:       Executory Contracts and Unexpired Leases
6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other
executory contracts and unexpired leases are rejected. Check one.

       None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

     Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the
debtor, as specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof
of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the
installment payment and arrearage.

Name of             Description of leased property or executory       Current installment     Amount of arrearage to
Creditor            contract                                          payment                 be paid

                                                                $284.31
Progressive         Lease to own purchase agreement - household Disbursed by:
                                                                    Trustee                   $0.00
Leasing             furnishings.
                                                                          Debtor(s)




Part 7:        Vesting of Property of the Estate
 7.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs
earlier, unless an alternative vesting date is selected below. Check the applicable box to select an alternative
vesting date:
             plan confirmation.

             other: ____________________________



Part 8:       Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

             None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.


These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________

Part 9:           Signatures
9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
 Case 19-10464-jal           Doc 5       Filed 05/09/19        Entered 05/09/19 16:35:34               Page 5 of 6
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are
optional. The attorney for the Debtor(s), if any, must sign below.

/s/ Brandon Hyatt Moxley
Signature of Debtor 1                                  Signature of Debtor 2

Executed on: 05/09/2019                                Executed on: 05/09/2019



/s/ C. Michael Carey
                                                       Executed on: 05/09/2019
Signaure of Attorney for Debtor(s)

Signature(s) of Debtor(s)




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also
certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
Official Form 113, other than any nonstandard provisions included in Part 8.
 Case 19-10464-jal             Doc 5         Filed 05/09/19        Entered 05/09/19 16:35:34         Page 6 of 6

Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference
between the amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                           $0.00

b. Modified secured claims (Part 3, Section 3.2 total)                                                   $0.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                              $0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                    $0.00

e. Fees and priority claims (Part 4 total)                                                               $4,202.14

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                             $4,064.49

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                         $0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                    $2,233.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)              $0.00

j. Nonstandard payments (Part 8, total)                                                                  $0.00

                                                                                                         $10,499.62
  Total of lines a through j
